Citation Nr: 1760021	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  14-11 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for eczematous dermatitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to June 1995.

This matter is on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, D.C.  Jurisdiction over the appeal is currently with the Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the hearing is of record.


FINDING OF FACT

The evidence is at least in equipoise that for the entire period on appeal, the Veteran's eczematous dermatitis affected 20 to 40 percent of the entire body; systemic therapy such as corticosteroids or other immunosuppressive drugs has not been required.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 30 percent rating for eczematous dermatitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code (DC) 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that new evidence, a November 2017 VA examination report, has not been adjudicated by the RO.  In October 2017, the Veteran submitted a request to expedite his claim due to financial hardship.  While a waiver of RO consideration has not been submitted by the Veteran in regard to the November 2017 VA examination, the Board will infer waiver of RO consideration based upon the Veteran's October 2017 written request, as well as, his May 2017 hearing testimony that indicating his intent to submit a waiver for any additional evidence. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under DC 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2003-2016).  

In the alternative, eczema may be rated as disfigurement of the head, face, or neck under DC 7800, or as scars under DC 7801, 7802, 7803, 7804, 7805, depending upon the predominant disability.

The record shows that the Veteran was using topical corticosteroids in December 2005.  Physical examination revealed erythematous papules inferior to the right nipple and on the posterior right thigh.  See December 2005 VA Dermatology Clinic Note.

In May 2006, the Veteran submitted photographs of his abdominal area showing a large, red area.  The Veteran stated that the photograph was taken after "itch symptoms" had begun.  He also stated that the itching rash could appear at any time on any part of his body.  

The Veteran underwent a VA Dermatology examination in February 2007.  The Veteran described intermittent itchy patches on his body and indicated that the itch and rash "comes and goes."  On the date of examination, the Veteran reported that it was "a good day," and that his rash was not as prevalent.  On examination, the examiner noted a minimally erythematous pink patch over the left elbow and a "tiny" patch on the flank.  He opined that less than one percent of the Veteran's body was affected by the skin disability.  The examiner also reported that the Veteran utilized a mid-potency topical steroid on the rash and itch, as needed.  No systemic therapy such corticosteroids or other immunosuppressive drugs were utilized.  

In a May 2007 Notice of Disagreement, the Veteran, again, indicated that his skin condition was not always present and, thus, minimally visible during the February 2007 VA examination.

In June 2008, the Veteran was seen during a flare up of his eczematous dermatitis.  The VA Dermatology Outpatient Note indicated excoriated papules with lichenification on the bilateral elbows, left volar wrist and upper arm, buttocks, low back, left abdomen, and medial and posterior thighs.  Some coalescing into nummular plaques was present.  A topical corticosteroid and an oral antihistamine were utilized to control the itching.

An October 2009 VA Dermatology Outpatient Note reported excoriations and mild erythema in the pubic area, as well as on the flank.  Treatment included topical corticosteroid and oral antibiotics.  A May 2010 VA Dermatology Outpatient Note reported mild erythema in the lower abdomen area below the umbilicus, lower back area, and under the breast tissue.  Treatment included a topical corticosteroid and hydrocortisone, as needed.  

The Veteran underwent a VA examination in August 2012.  The examiner stated that his topical corticosteroid and oral antihistamine usage was for at least six weeks, but not constant.  Systemic therapy such as corticosteroids or other immunosuppressive drugs were not necessary in the previous year.  Physical examination revealed the Veteran's eczematous dermatitis affected less than 5% of the total body area, and less than 5% of the exposed body area.  The examiner reported a slightly hyperpigmented area below the Veteran's right breast area, as well as hyperpigmentation to the groin area, as well as the perirectal area.  

In November 2011, the Veteran underwent another VA examination.  The examiner stated that his topical steroid and topical antifungal usage was constant or near constant.  Systemic therapy such as corticosteroids or other immunosuppressive drugs were not necessary in the previous year.  Physical examination revealed the Veteran's eczematous dermatitis affected less than 5% of the total body area, and less than 5% of the exposed body area.  The examiner indicated that the Veteran stated that the skin condition affected both legs, feet, arms, stomach, between his thighs, and his groin area.  However, the only active area at the time of examination was a small patch of erythematous involvement on the right mid-tibial skin.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned.  During the hearing, the Veteran indicated that it was his opinion that between 30 and 40 percent of his body was affected by his skin condition.  He stated that the itching and rash could appear anywhere on his body and that previous examiners did not see the condition during flare-ups.  He stated that he had to keep his finger nails trimmed very short during a flare-up as he would scratch himself until he bled.  Additionally, the Veteran submitted photographic evidence showing skin irritation on his: stomach (dated April 2006); middle left abdomen (dated February 2007); right foot (dated April 2007); groin area (dated March 2015); back left leg (dated January 2017); and right front leg (dated March 2017 and May 2017.)

In November 2017, the Veteran again underwent a VA examination.  The examiner stated that his topical steroid, topical antifungal, and oral antihistamine usage was constant or near constant.  However, systemic therapy such as corticosteroids or other immunosuppressive drugs were not necessary in the previous year.  Physical examination revealed the Veteran's eczematous dermatitis affected between 5% and less than 20 % of the total body area, and less than 5% of the exposed body area.  However, the examiner failed to the areas then affected by eczematous dermatitis.  

Resolving any reasonable doubt in the Veteran's favor, the Board finds that a rating of 30 percent is warranted for the entire appeal period, but no more.  In this regard, the Board observes that the severity of the eczematous dermatitis varied somewhat during the appeal period, as symptoms warranting a lesser rating were shown during VA examinations.  However, the Veteran provided competent, credible testimony that his condition is subject to intermittent flare-ups in numerous areas on his body.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the condition will be rated to approximate the condition at its worst severity shown on physical examination in June 2008.  At worst, the condition has shown to impact the Veteran's bilateral elbows, left volar wrist and upper arm, buttocks, low back, left abdomen, and medial and posterior thighs.  The Veteran testified at his May 2017 that the condition affected approximately 30 to 40 percent of total body area.  

A higher rating of 60 percent is not warranted as the record has not shown that the Veteran's eczematous dermatitis required the use of constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a 12-month period.  See Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  Additionally, the record has not shown that more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas are affected by eczematous dermatitis. 

As there has been no demonstration that the eczematous dermatitis results in disfigurement of the head, face, or neck, a higher rating is not warranted under DC 7800.  Additionally, as there has been no demonstration that any residual scar manifestation is the predominant disability manifestation of eczema, a higher rating is not warranted under DC 7801, 7802, or 7804. 

The Board finds that the Veteran's symptomatology, including his complaints of itching, is contemplated by the criteria under which his disability is currently rated.  Further, his assertions such as those of flare-ups have been considered in assigning the above, 30 percent rating, for the entire appellate period.  As, such, with resolution of any doubt in the Veteran's favor, a 30 percent initial rating is granted for entire appellate period.  

ORDER

For the entire appellate period, a rating of 30 percent, but no higher, for eczematous dermatitis is granted.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


